MEMO ENDORSED                                Law Office of
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                      GUY OKSENHENDLER                    DOC #:
                                       194 Burns Street, Suite 1          DATE FILED: 11/14/2019
                                     Forest Hills, New York 11375
                                            (917) 804-8869
                                      goksenhendleresq@aol.com


                                                        November 14, 2019

   VIA ECF

   Honorable Valerie E. Caproni
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, New York 10007

          Re:     United States v Octavio Goenaga
                  18 Cr 840 (VEC)
                  Request for Adjournment of Sentencing

   Dear Judge Caproni:

           Reference is made to the scheduled sentencing on November 27, 2019 of defendant
   Octavio Goenaga in the above-entitled case. It is respectfully requested that the sentencing in
   the instant case be adjourned on consent until December 18, 2019. Counsel needs additional
   time to meet with his counsel in advance of sentencing as counsel received the PSR late last
   week and no Final Pre-Sentence Report has been prepared yet.

          I have advised my client and the Assistant United States Attorney
   Chris Clore regarding this situation, and my client and the government consent to this request for
   an adjournment.

          Accordingly, it is respectfully requested that the sentencing in this matter be adjourned
   until December 18, 2019 or any date thereafter convenient to the Court.

 Application GRANTED. Mr. Goenaga's sentencing
 is ADJOURNED to December 18, 2019, at 3:00
 p.m. The parties' presentencing submissions are        Respectfully submitted,
 due no later than December 4, 2019.
 SO ORDERED.                                            /s/   Guy Oksenhendler
                                                        Guy Oksenhendler
                             11/14/2019
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
